DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings (Figures 1-5) should be provided with descriptive text labels.  See 37 C.F.R. 1.83 (a).
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The claims objected to because of the following informalities:  The acronym (SAR) is not accompanied by the full term (Synthetic aperture radar) at the first instance of independent claims 1, 5, and 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the limitations:
“constructing a SAR image database with reference to an original SAR image and a SAR image virtual sample generated by a generative adversarial network;” 
“obtaining a SAR feature image with an apparent feature by processing the SAR image to be detected sequentially”; 
“performing region framing and screening on the SAR feature image… to obtain a SAR region feature image with a proposal box region feature;” 
“processing the apparent feature by methods of region-of-interest feature coding and region-of-interest pooling to obtain a region detection feature, and performing target detection on the SAR image to be detected according to the region detection feature… to obtain a SAR target detection image and a compensation value returned to a detection box; and 

The limitations collectively amount to a mental process and therefore an abstract idea, as the full scope of the claims encompass embodiments which may be performed visually in the human mind. 
Having identified an abstract idea, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. 
The claims include the following “additional elements”: 
“…using a deep vision feature extraction network trained by the SAR image database and a semantic feature enhancement network”;
“…by a region proposal box network”;
“…by a detection network”;
“…by a recognition network”;
However these “networks”, provided by name only for performing the functions without any indication as to their structure or limitation thereof, do not provide a practical 
Claims 5 and 9 add a storage medium/memory and a generic processor/computer indicated for performing the method and likewise amount to merely using a computer as a tool to perform an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because merely implementing an exception on a computer does not transform the exception into “significantly more” than the exception itself. 
Viewed as a whole, these additional claim elements do not provide meaningful limitations indicative of a practical application of the abstract idea or significantly more than the abstract idea itself.

Claims 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a storage medium having computer-executable instructions stored thereon, which includes both transitory and non-transitory embodiments.  Transitory embodiments (e.g. signals) are not patent eligible under 35 U.S.C. 101. It is suggested the claim be amended to specify a “non-transitory storage medium".
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, and 9 recite the limitation "the SAR image to be detected", first appearing in numbered lines 6-7 of claim 1 and corresponding portion of claims 5 and 9.  There is insufficient antecedent basis for this limitation in the claims. Note additional instances at lines 13 and 17, and in claims 3, 7, and 11. 
Claims 2, 6, and 10 require “performing electromagnetic simulation processing on the original SAR image to obtain a SAR electromagnetic simulation image”.  The scope of “electromagnetic simulation processing”, the result being an “electromagnetic simulation image” cannot be ascertained.  Such is not found to be a term of the art having recognized scope and the specification does not assign a special definition to “electromagnetic simulation processing”. The metes and bounds of the claims and those dependent are indefinite.  The specification appears to describe one implementation of “electromagnetic simulation processing” at page 9, line 4- page 10, line 2, however such is not read into the claims. 
 It is suggested that the claims be amended to define such processing to be that identified by steps S111-S113.
Allowable Subject Matter
Claims 2-4 and 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses related neural network image processing techniques, including for SAR imagery. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, Fri 8:30 AM-5 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MATTHEW M BARKER/Primary Examiner, Art Unit 3646